—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered May 4, 1992, convicting defendant of robbery in the first and second degrees, and burglary in the second degree, and sentencing him to concurrent terms of 3 Vs to 10 years, 2 Vs to 7 years and 2 Vs to 7 years, respectively, unanimously affirmed.
Defendant’s contention that he was denied a fair trial by several of the trial prosecutor’s comments is unpreserved for review as a matter of law, and we decline to review in the interest of justice. Were we to review this contention, we would find defendant was not deprived of a fair trial by any single comment, or the cumulative effect of all of the comments to which defendant takes issue on appeal. Concur— Milonas, J. P., Rosenberger, Rubin and Nardelli, JJ.